DISMISS; and Opinion Filed January 16, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01537-CV

                               THE CITY OF IRVING, Appellant
                                            V.
                                 JUAN GONZALEZ, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-07353

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                    Opinion by Justice Brown
       Before the Court are appellant’s motion to dismiss this interlocutory appeal and appellee’s

notice that he has nonsuited his claims against appellant in the trial court. Appellant’s motion

asserts that, with the nonsuit, no claims remain “in this litigation.”

       Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    /Ada Brown/
                                                    ADA BROWN
181537F.P05                                         JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THE CITY OF IRVING, Appellant                     On Appeal from the 101st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-01537-CV        V.                      Trial Court Cause No. DC-18-07353.
                                                   Opinion delivered by Justice Brown,
 JUAN GONZALEZ, Appellee                           Justices Bridges and Whitehill
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER each party bear its own costs of this appeal.


Judgment entered this 16th day of January 2019.




                                             –2–